UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7155



CHARLES ROBIN WOODS,

                                                 Plaintiff - Appellant,

          versus


RICHARD A. LANHAM, SR., Commissioner of Cor-
rection; FRANK C. SIZER, JR.; MARK BRADSHAW,
Captain; T. PERRY, Correctional Officer; TIMMY
DEAL, Major; JEFFREY JOHNSON, Correctional
Officer; RONALD STOTLER, Correctional Officer;
COLIN DETRICK, Correctional Officer; DENNIS
HICKEY, Sergeant; FREDERICK PRITTS, Correc-
tional Officer; ROBERT TICHNELL, Captain;
RUSSELL ZANG, Correctional Officer; P. WILSON,
Correctional Officer; JAMES H. ASHBY, Hearing
Officer; BRYAN ZILER,

                                                Defendants - Appellees,

          and


L. MILLER, Correctional Officer,

                                                              Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-4019-CCB)


Submitted:   October 8, 1998                 Decided:   October 28, 1998
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Robin Woods, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Robin Woods appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Woods v. Lanham, No. CA-97-4019-CCB (D. Md. July

23, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED



                                 2